                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 1 of 9


                      1       SEYFARTH SHAW LLP                        GARMAN TURNER GORDON LLP
                              M. RYAN PINKSTON ESQ.                    TALITHA GRAY KOZLOWSKI, ESQ.
                      2       CA Bar No. 310971                        Nevada Bar No. 9040
                              E-mail: rpinkston@seyfarth.com           E-mail: tgray@gtg.legal
                      3       (Admitted Pro Hac Vice)                  MARK M. WEISENMILLER, ESQ.
                              560 Mission Street, Suite 3100           Nevada Bar No. 9605
                      4       San Francisco, California 94105          E-mail: mweisenmiller@gtg.legal
                              Telephone (415) 544-1013                 7251 Amigo Street, Suite 210
                      5       Facsimile (415) 397-8549                 Las Vegas, Nevada 89119
                                                                       Telephone (725) 777-3000
                      6       Attorneys for LBA Realty                 Facsimile (725) 777-3112
                              Fund II-Company I, LLC
                      7                                                Attorneys for LBA Realty
                                                                       Fund II-Company I, LLC
                      8

                      9                              UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF NEVADA
                    10
                             In re:                                 Lead Case No.: BK-S-19-50102-gs
                    11                                              Chapter 7
                             DOUBLE JUMP, INC.,
                    12                                              Substantively Consolidated with:
                                           Debtor.
                    13                                               19-50130-gs    DC Solar Solutions, Inc.

                    14                                               19-50131-gs    DC Solar Distribution, Inc.
                    15                                               19-50135-gs    DC Solar Freedom, Inc.
                    16
                             CHRISTINA W. LOVATO,                   Case No. 3:21-cv-00134-MMD
                    17
                                        Plaintiff,                  Adv. No. 21-05027-gs
                    18
                             v.
                    19                                              LBA REALTY FUND II-COMPANY I,
                                                                    LLC’S REPLY IN SUPPORT OF MOTION
                             LBA REALTY FUND II-COMPANY I, LLC      TO WITHDRAW REFERENCE OF
                    20
                                                                    ADVERSARY PROCEEDING AND
                    21                  Defendant.                  TRANSFER VENUE

                    22                                              RELIEF IS SOUGHT FROM A UNITED
                                                                    STATES DISTRICT JUDGE
                    23
                                                                    Hearing Date: To be determined
                                                                    Hearing Time: To be determined
                    24
                                                                    Estimated Time for Hearing: To be determined
                    25

                    26

                    27

                    28
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000
                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 2 of 9


                      1                                             INTRODUCTION1

                      2             The Court should immediately withdraw the reference of this adversary proceeding to the

                      3      Bankruptcy Court given that the Bankruptcy Court is constitutionally prohibited from adjudicating

                      4      the Trustee’s claims against LBA and also cannot conduct the jury trial to which LBA is entitled.

                      5      The Trustee concedes both of these significant points, but nonetheless incorrectly insists that

                      6      litigating before the Bankruptcy Court and then litigating again before this Court will not result in

                      7      duplication of efforts, inefficiencies, delay, and increased costs to the parties. The Trustee’s

                      8      additional arguments that the Bankruptcy Court has oversight over separate bankruptcy cases and

                      9      that the Trustee has filed additional adversary proceedings have no bearing on the outcome of this

                    10       adversary proceeding and should not guide this Court’s decision here. Withdrawal of the reference

                    11       of this adversary proceeding will not interfere with the uniform administration of those separate

                    12       bankruptcy cases (the Trustee does not argue to the contrary), and the Trustee’s suggestion that

                    13       rulings reached in those bankruptcy cases or in other adversary proceedings would apply in this

                    14       action raises significant due process concerns and exposes the Trustee’s forum shopping.

                    15              Contrary to the Trustee’s statements in the Opposition (at 8:6-7), LBA does not argue that

                    16       immediately withdrawal of the reference is mandatory. Rather, as LBA explained in its Motion

                    17       (at ¶¶ 7-8), because the Bankruptcy Court lacks constitutional authority to enter a final judgment

                    18       (at any stage of the proceedings) and only this Court (or another federal district court) may conduct

                    19       the required jury trial, this Court should exercise its discretion to withdraw the reference at this

                    20       time and be involved in the steps leading up to dispositive motion practice and a jury trial. As

                    21       many other courts have explained, immediately withdrawal of the reference is prudent so that the

                    22       district court that will oversee the trial may become familiar with the matter.

                    23              Furthermore, the Trustee’s Opposition does nothing to diminish that the events at issue in

                    24       this action occurred in California, that the Trustee’s substantive claim is based exclusively on

                    25       California state law,2 that the debtor entity at issue is a California corporation headquartered in

                    26
                                    1
                                       Capitalized terms have the meanings ascribed to them in LBA’s Motion to Withdraw
                    27       Reference of Adversary Proceeding and Transfer Venue (Dkt. No. 1) (“Motion”).
                                     2
                                       The Trustee’s claims based on the Bankruptcy Code are merely procedural and provide
                    28       that the Trustee has the authority to bring the substantive California state law claims and the right
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                          2
                                  Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 3 of 9


                      1      California, and that the real property transaction in question involves a California parcel that is

                      2      already the subject of an action pending in the Eastern District of California. The Trustee

                      3      essentially asks the Court to prioritize over all else the happenstance of the Trustee’s location and

                      4      the pendency in Nevada of other proceedings that have no bearing on the outcome of this action.

                      5      The Trustee’s analysis of the non-exhaustive list of factors that courts sometimes consider is

                      6      reflexive and purposefully ignores the numerous California-centric facts, witnesses, and law at

                      7      issue here. Transfer of this action to the Eastern District of California is appropriate.

                      8               The Court should grant LBA’s Motion in its entirety.

                      9                                                 ARGUMENT

                    10       I.       Withdrawal Of The Reference Of This Adversary Proceeding Is Appropriate At
                                      This Time.
                    11

                    12                The Trustee does not dispute that the reference of this adversary proceeding must be

                    13       withdrawn at some point in time. Indeed, the Trustee concedes that the claims at issue here “may

                    14       not, as a constitutional matter, be adjudicated to ‘final’ judgment by a bankruptcy court.”

                    15       (Trustee’s Response in Opposition to Defendant’s Motion to Withdraw Reference and Transfer

                    16       Venue (Dkt. No. 11) (“Opposition”), at 4:18-19.)         The Trustee suggests, however, that the

                    17       reference should be maintained because the Bankruptcy Court has statutory authority “to hear and

                    18       enter proposed findings of fact and conclusions of law . . . subject to de novo review” by this Court.

                    19       (Id. at 4:20-5:1.) The Trustee’s suggestion is flawed, however, given the Trustee’s equally

                    20       important concession that the Bankruptcy Court is also constitutionally prohibited from conducting

                    21       the jury trial to which LBA is entitled. (Id. at 7:17-18.) In other words, the Bankruptcy Court

                    22       cannot hear the Trustee’s claims in this action and propose findings of fact and conclusions of law

                    23       given the constitutional prohibition on the Bankruptcy Court conducting a jury trial.

                    24                The Trustee’s next argument is that judicial economy, delay, and costs to the parties favor

                    25       maintaining the reference of this adversary proceeding until this action is trial ready. However,

                    26       the Trustee’s analysis is based on the flawed premise that the Bankruptcy Court’s ruling on

                    27

                    28       to recover if the Trustee prevails on such California state law claims.
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                           3
                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 4 of 9


                      1      “myriad” issues relating to the separate bankruptcy cases will create efficiencies here. The

                      2      question is whether withdrawal of the reference of this adversary proceeding will promote judicial

                      3      economy, the preservation of resources, and expediency. The answer unquestionably is yes. As

                      4      LBA has explained (and the Trustee does not refute), this adversary proceeding is in its procedural

                      5      infancy. No discovery has occurred, no scheduling orders are in place, and no decisions have been

                      6      rendered. (Motion, at ¶ 8.) Under such circumstances, no efficiency is to be gained by maintaining

                      7      the reference of the Adversary to the Bankruptcy Court. See Dev. Specialists, Inc. v. Akin Gump

                      8      Strauss Hauer & Feld LLP (In re Thelen LLP), 462 B.R. 457, 473 (S.D.N.Y. 2011) (“[T]here is

                      9      no reason not to do now what must be done eventually.”) (emphasis added); In re Align Strategic

                    10       Partners LLC, No. 18-03325, 2019 Bankr. LEXIS 1906, at *7-9 (Bankr. S.D. Tex. Mar. 5, 2019)

                    11       (withdrawal of reference appropriate where, as here, bankruptcy court has not developed

                    12       familiarity with particular adversary proceeding).

                    13              Furthermore, the Trustee’s concession that only this Court (or another federal district court)

                    14       has authority to enter final orders or a final judgment in this action necessarily guarantees a

                    15       duplication of efforts and waste of resources if the reference is maintained. In fact, under the

                    16       Trustee’s best-case scenario, this Court must still conduct a de novo review of the proceedings

                    17       before the Bankruptcy Court. (See Opposition, at 4:21:5-1). The parties should not be forced to

                    18       litigate before the Bankruptcy Court and then litigate all over again before this Court. Recognizing

                    19       this fact, other judges in this Court have granted motions to withdraw the reference in similar

                    20       scenarios. See, e.g., Bagley v. Beville, No. 13-cv-1119, 2013 U.S. Dist. LEXIS 100488 (D. Nev.

                    21       July 18, 2013) (Mahan, J.) (withdrawing reference appropriate given state law claims subject to de

                    22       novo review, even for pretrial motions, and delay and cost created by duplication of efforts between

                    23       two courts, and adjudication could not possibly disrupt uniformity of bankruptcy administration);

                    24       Nelson v. XL Am., Inc. (In re Ameri-Dream Realty), No. 16-cv-00060 (D. Nev. Nov. 14, 2016)

                    25       (Dorsey, J.) (withdrawing reference before decision on dispositive motion that would be subject

                    26       to de novo review based on efficiency); Shengdatech Liquidating Trust v. Hansen, Barnett, &

                    27       Maxwell, P.C., No. 13-cv-00563, 2013 U.S. Dist. LEXIS 168086 (D. Nev. Nov. 26, 2013) (Jones,

                    28       J.) (requirement of de novo review of all dispositive recommendations increases costs and delay,
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                          4
                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 5 of 9


                      1      and adjudication could not possibly disrupt uniformity of bankruptcy administration); Herbst

                      2      Gaming, Inc. v. Insurcorp (In re Zante, Inc.), No. 10-cv-00231, 2010 U.S. Dist. LEXIS 137691

                      3      (D. Nev. Dec. 29, 2010) (Jones, J.) (withdrawal of reference will save time and money given

                      4      requirement for de novo review).

                      5              The Ninth Circuit has also endorsed withdrawal of the reference where, as here, a district

                      6      court necessarily must review de novo a bankruptcy court’s findings of fact and conclusions of law

                      7      even if the reference is maintained. See Sec. Farms v. Int’l Bd. of Teamsters, Chauffeurs,

                      8      Warehousemen and Helpers, 124 F.3d 999, 1008 (9th Cir. 1997). As the Ninth Circuit observed,

                      9      it is both more efficient and less costly to have a single proceeding in the district court. Id. at 1009.

                    10       Also, the Trustee does not dispute that numerous other courts have withdrawn the reference of an

                    11       adversary proceeding at preliminary stages in light of the efficiencies and judicial economy to be

                    12       gained. (See Motion, at ¶ 9.)

                    13               Three of the factors addressed by the Trustee warrant special mention here, because they

                    14       are inapposite to the instant motion or favor immediate withdrawal of the reference. First, as Judge

                    15       Jones and Judge Mahan previously recognized, withdrawal of the reference of an adversary

                    16       proceeding does not impact the uniformity of a bankruptcy court’s administration of a bankruptcy

                    17       case. See Bagley, 2013 U.S. Dist. LEXIS 100488; Shengdatech, 2013 U.S. Dist. LEXIS 168086.

                    18       The Trustee’s California state law fraudulent conveyance claim simply has no bearing on the

                    19       uniformity of the administration of the entirely separate bankruptcy cases. Second, the Trustee

                    20       suggests at several points that the Bankruptcy Court has already reached conclusions that dictate

                    21       the outcome of this adversary proceeding. (See Opposition, at 3:12-4:5, 6:7-8, 6:20-7:1.) It is

                    22       plain that the Trustee prefers to maintain the reference of this adversary proceeding in order to take

                    23       advantage of what the Trustee perceives to be a favorable forum and leverage the Bankruptcy

                    24       Court’s preconceived notions regarding the facts of this case to LBA’s detriment. That sort of

                    25       forum shopping (and also LBA’s fundamental due process rights) expressly favors withdrawal of

                    26       the reference. Finally, the Trustee argues that a policy favoring centralization of disputes before

                    27       the Bankruptcy Court favors denying LBA’s instant motion, but the Trustee’s authorities address

                    28       a bankruptcy court’s refusal to compel arbitration of claims asserted against the debtor that were
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                            5
                               Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 6 of 9


                      1      intertwined with issues in the main bankruptcy case, see Ackerman v. Eber (In re Eber), 687 F.3d

                      2      1123, 1130-31 (9th Cir. 2012), and a district court’s refusal to transfer state-law claims to a

                      3      bankruptcy pending in a different state in light of forum selection clauses, see Balboa Capital

                      4      Corp. v. Siddiqui Transitions MHT LLC, No. 17-cv-01107, 2017 U.S. Dist. LEXIS 219888, at *7

                      5      (C.D. Cal. Aug. 23, 2017).

                      6             The Court should reject the Trustee’s invitation to duplicate efforts, increase costs to the

                      7      parties, the Bankruptcy Court, and this Court, and insert unnecessarily delay into this proceeding.

                      8      The Court should grant LBA’s motion and immediately withdraw the reference.

                      9      II.    After Withdrawing The Reference, The Court Should Transfer Venue Of This
                                    Action To The Eastern District Of California.
                    10

                    11              As a preliminary matter, the Trustee is incorrect that this Court cannot decide a motion to

                    12       transfer venue based on the Bankruptcy Court’s Local Rules. Those rules have no application in

                    13       this Court, and even if they did, those rules do not trump this Court’s authority under federal

                    14       statutes or as the Court of original jurisdiction over this adversary proceeding to transfer it to

                    15       another venue. Notably, the Trustee cites no authority in support of her proposition.

                    16              Turning to the substance of the issue, the Trustee does not contest that the Complaint is

                    17       predicated upon a fraudulent scheme perpetrated in California by individuals residing in California

                    18       through a California limited liability company headquartered in California and involves claims

                    19       related to the sale of a parcel of real property located in the Eastern District of California. (See

                    20       Complaint, at ¶¶ 2, 5, 22, 23, 27.) Nor does the Trustee dispute that the key witnesses to the

                    21       underlying facts are located in California. (See Opposition, at 12:15; see also Motion, at ¶ 13

                    22       (pointing out Trustee’s reference to “insiders” with knowledge who presumably are located in

                    23       California.) Nor does the Trustee dispute that the substantive claim in the Complaint is based on

                    24       California state law and that the State of California has an interest in resolving within its borders

                    25       a controversy arising out of events that occurred in California. (See Motion, at ¶ 14.)

                    26              In fact, stripped to its essence, the Trustee’s opposition to a transfer of venue relies

                    27       principally on two insignificant facts: (1) the Trustee is located in Nevada; and (2) the main

                    28       bankruptcy cases are pending before the Bankruptcy Court in Nevada. The Trustee, as an
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                          6
                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 7 of 9


                      1      appointed representative, is not a fact witness to the events underlying the Trustee’s Complaint,

                      2      and the Trustee does not attempt to argue that she would suffer any prejudice if this proceeding

                      3      were transfer to a venue closer to the actual witnesses and events and to a court more likely to be

                      4      familiar with the substantive law at issue. Furthermore, the Trustee’s argument that DC Solar

                      5      Solutions, Inc. was registered to do business in Nevada is beside the point (and purposefully

                      6      misleading), as it unquestionably is a California limited liability company headquartered and

                      7      operated in California, (see Complaint, at ¶ 5), and the transfer at issue in this case occurred in

                      8      2015, two years before DC Solar Solutions, Inc. registered to do business in Nevada. (See

                      9      Complaint, at ¶¶ 22-24; Order Granting Trustee’s Motion for Substantive Consolidation [Main

                    10       Bankruptcy Case, ECF No. 2613], at ¶ 7:5.) In other words, during the relevant time period, no

                    11       part of this action had any relationship whatsoever with Nevada and was based entirely in

                    12       California.

                    13              Given the undisputed facts that the events underlying the Trustee’s Complaint occurred in

                    14       California, a number of salient witnesses are in California, the real property underlying the suit is

                    15       located in California and is the subject of an action in California, and the Complaint’s only

                    16       substantive claim is based on California law, transfer of this action to the Eastern District of

                    17       California is appropriate.

                    18

                    19                                         (remainder intentionally blank)

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                          7
                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 8 of 9


                      1                                                CONCLUSION

                      2             The Court should grant LBA’s Motion, immediately withdraw the reference, and transfer

                      3      venue of this action to the Eastern District of California.

                      4

                      5             Dated this 9th day of April, 2021.

                      6                                                  SEYFARTH SHAW LLP
                      7
                                                                         By: /s/ M. Ryan Pinkston
                      8                                                      M. RYAN PINKSTON, ESQ.
                                                                             560 Mission Street, Suite 3100
                      9                                                      San Francisco, California 94105
                    10                                                   and
                    11                                                   GARMAN TURNER GORDON LLP
                                                                           TALITHA GRAY KOZLOWSKI, ESQ.
                    12                                                     MARK M. WEISENMILLER, ESQ.
                                                                           7251 Amigo Street, Suite 210
                    13                                                     Las Vegas, Nevada 89119
                    14                                                   Attorneys for LBA Realty Fund II-Company I, LLC
                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000                                                           8
                              Case 3:21-cv-00134-MMD Document 12 Filed 04/09/21 Page 9 of 9


                      1                                      CERTIFICATE OF SERVICE

                      2             I hereby certify that on April 9, 2021, I electronically filed the foregoing document with

                      3      the Clerk of the Court using the Court’s CM/ECF system and that all participants in this case are

                      4      registered CM/ECF users that will receive service through such system.

                      5      Dated this 9th day of April, 2021.

                      6                                                /s/ M. Ryan Pinkston
                      7

                      8

                      9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Garman Turner Gordon LLP
 7251 Amigo St., Suite 210
Las Vegas, Nevada 89119
      (725) 777-3000
